DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims set filed on 05 JULY 2022 has been considered.  Claims 1-11 are pending and Claims 3, 6 and 10-11 have been amended to overcome 112(b) issues and claim objections previously presented. 
Claims 1-11 are pending. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 05 JULY 2022, with respect to the claim objections and the 112(b) rejections have been fully considered and are persuasive.  The claim objections and the 112(b) rejections has been withdrawn. 
Response to Arguments
Applicant's arguments filed 05 JULY 2022 have been fully considered but they are not persuasive.  The Applicant’s assertions filed on 05 JULY 2022 have been considered.  The assertions regarding the art rejections are not found persuasive. 
In the REMARKS, Applicant asserts that “ With respect to the features "the analysis chip includes a metering flow path for metering a liquid and at least four branch flow paths branched from the metering flow path," the Office Action refers to "channels 36 (36a to 36g) and 50A" and paragraphs [0038] and [0055] of Kimura. As illustrated in FIG. 6 (reproduced below) of Kimura, however, the groove 50A is disposed in the cartridge holder 2, not the cartridge 1.”; this is not found persuasive. 
The way the Examiner has cited the claimed portion of "the analysis chip includes a metering flow path for metering a liquid and at least four branch flow paths branched from the metering flow path,” refers to Figure 17, channels 36 (36 a to 36 g), [0038, 0055].  The reference to Figure 17, channels 36 (36 a to 36 g) reads on the claim language of “a metering flow path for metering a liquid and at least four branch flow paths”.  The reference to the channels 36 and 50A, [0055], reads on “metering flow path”.  The Examiner has interpreted that together 36 and 50A create the overall metering flow path.  The channels 36 (36 a to 36 g) are the branched flow path and part the metering flow path and are located in the cartridge (analysis chip). 
As seen in the remainder of the claim, the Examiner has cited Figure 1 and 6, [0055], groove 50A in the holder 2 to read on the “drive portion includes a recess below each of an end of the four branch flow paths not on a metering flow path side, and each recess is in communication with the air pressure control portion.”
The rejection has been maintained.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMURA, US Publication No. 2015/0151295 A1, submitted on the Information Disclosure Statement on 29 OCTOBER 2019, US Patent Documents Cite No. A2.
Applicant’s invention is drawn towards a device, a sample processing device. 
Regarding Claim 1, the reference KIMURA discloses a sample processing device, abstract, Figure 1, cartridge 1, comprising: an analysis chip including a flow path on a lower surface side, Figure 1, 6 and 17, cartridge 1, transport 39A, 38A, [0036, 0046, 0052]; a drive portion including a plurality of recesses on an upper surface side, Figure 1 and 6, cartridge holder 2, [0036]; an elastic membrane positioned between the analysis chip and the drive portion, Figure 6, membrane 31, [0045]; and an air pressure control portion configured to switch whether the elastic membrane is closely attached to an analysis chip side or closely attached to a drive portion side, Figure 6, air pressure ports (air pressure ports 58 to 62), [0053], wherein the analysis chip includes a metering flow path for metering a liquid and at least four branch flow paths branched from the metering flow path, Figure 17, channels 36 (36 a to 36 g) and 50A [0038, 0055], the drive portion includes a recess below each of an end of the four branch flow paths not on a metering flow path side, and each recess is in communication with the air pressure control portion, Figure 1 and 6, [0055], groove 50A.
Additional Disclosures Included are: Claim 2: wherein the sample processing device according to claim 1, wherein two branch flow paths of the four branch flow paths are a liquid delivery flow path configured to deliver a liquid, and the remaining two branch flow paths are an air supply flow path configured to deliver a gas, a further pair of flow path and recess is provided on an upstream side or downstream side of the liquid delivery flow path, and a further pair of flow path and recess is provided on an upstream side or downstream side of the air supply flow path, and these recesses are also in communication with the air pressure control portion, Figure 17, [0038, 0055].; Claim 3: wherein the sample processing device according to claim 1, wherein two branch flow paths of the four branch flow paths are a liquid delivery flow path configured to deliver a liquid, and the remaining two branch flow paths are an air supply flow path configured to deliver a gas, two further pairs of flow path and recess are provided on an upstream side or downstream side of the liquid delivery flow path, and two further pairs of flow paths and recesses are provided on an upstream side or downstream side of the air supply flow path, and these recesses are also in communication with the air pressure control portion, Figure 6-17.; Claim 4: wherein the sample processing device according to claim 2, wherein the air pressure control portion controls movement of the elastic membrane, and delivers the liquid to the recess on the downstream side, [0052, 0055, 0072].; Claim 5: wherein the sample processing device according to claim 2, wherein the liquid delivery flow path is used to fill the metering flow path with the liquid, abstract, and then the air supply flow path is used to flow the liquid in the metering flow path to the downstream side, [0038, 0054-0056].; Claim 6: wherein the sample processing device according to claim 2, wherein an additional pair of branch flow path and recess is provided in a branch flow path, which is the liquid delivery flow path, Figure 17, channels 36 (36 a to 36 g), [0038].; Claim 7: wherein the sample processing device according to claim 3, wherein the air pressure control portion controls movement of the elastic membrane, and delivers the liquid to the recess on the downstream side, [0052-0056].; Claim 8: wherein the sample processing device according to claim 3, wherein the liquid delivery flow path is used to fill the metering flow path with the liquid, and then the air supply flow path is used to flow the liquid in the metering flow path to the downstream side, [0038, 0054-0056].; Claim 9: wherein the sample processing device according to claim 4, wherein the liquid delivery flow path is used to fill the metering flow path with the liquid, and then the air supply flow path is used to flow the liquid in the metering flow path to the downstream side, [0038, 0054-0056].; Claim 10: wherein the sample processing device according to claim 3,  wherein  an additional pair of branch flow path and recess is provided in a branch flow path, which is the liquid delivery flow path, Figure 17, channels 36 (36 a to 36 g), [0038, 0087].; Claim 11: wherein the sample processing device according to claim 4, wherein an additional pair of branch flow path and recess is provided in a branch flow path, which is the liquid delivery flow path, Figure 17, channels 36 (36 a to 36 g), [0038, 0087].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797